Citation Nr: 0610974	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently assigned a 10 percent evaluation.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2002.  In May 2003, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The appeal was remanded for additional 
development in July 2004.  

As noted in the prior remand, the veteran has raised 
additional claims for service connection for various 
disabilities secondary to his service-connected left knee 
disability.  In a January 2004 rating decision, the RO denied 
service connection for a low back disability, broken bones in 
the legs, left leg nerve damage, facial lacerations, rib 
injuries, a head injury, a broken nose, and a left hip 
condition, but the veteran did not file a notice of 
disagreement on the service connection claims and those 
issues have not been certified for appellate review.  
Therefore, they will not be addressed herein.  The veteran 
should contact the RO if he wishes to reopen his claim with 
the submission of new and material evidence.

At his hearing, the veteran also raised the issue of 
entitlement to service connection for residuals of fractured 
wrists, secondary to the service-connected left knee 
disability.  These issues have not been addressed by the RO 
and are not currently before the Board.  They are referred to 
the RO for appropriate development.




FINDINGS OF FACT

1.  Chondromalacia of the left knee is manifested by 
crepitus, and episodes of pain, effusion, and locking, 
without instability, arthritis, or significant limitation of 
motion.    

2.  Chondromalacia of the left knee does not present an 
exceptional or unusual disability picture that markedly 
interferes with employment so as to render impractical the 
application of the regular schedular standards.   

3.  The veteran is service-connected for his left knee 
disability (rated 20 percent), post-excisional scar of the 
right chest wall (rated noncompensable), and residual scars 
of insect bites to the legs (rated noncompensable).  His 
combined compensation rating is 20 percent.  This does not 
meet the percentage requirements for consideration of a TDIU 
rating on a schedular basis, and the case does not involve an 
exceptional or unusual disability picture as would warrant 
the Board referring the case for extraschedular 
consideration.


CONCLUSION OF LAW

1.  The criteria for an evaluation of 20 percent for 
service-connected chondromalacia of the left knee, based on 
pain, locking, and effusion, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Code 5258 (2005).  

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in April 2003.  That letter 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was "invited to submit any additional evidence, 
not previously submitted," which he believed would help VA 
make a favorable decision on his claim.  This satisfies the 
requirement that he be told to provide any relevant evidence 
in his possession.  See 38 C.F.R. § 3.159(b)(1) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was also apprised of the evidence which 
had already been obtained, and the actions already taken by 
VA.  He was furnished with additional VCAA letters in July 
2004 and September 2004, followed by readjudication of his 
claims in January 2006.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
See Mayfield v. Nicholson, No. 05-7157, slip op. at 8 (Fed. 
Cir. April 5, 2006).  That was not done in this case.  
However, the defect with respect to the timing of the VCAA 
notice requirement was cured by the March 2003 letter, 
followed by a readjudication of the appellant's claims in 
January 2004.  Id., slip op. at 9.  In the course of 
subsequent development the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.    

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical and vocational rehabilitation records are in the 
file, as well as Social Security Administration (SSA) 
records.  He has not identified any potentially relevant 
records which have not been obtained.  He has been afforded 
three VA examinations during the course of the appeal.  At 
his hearing before the undersigned in May 2003, evidentiary 
development was discussed, and additional evidence identified 
at that time was obtained pursuant to the July 2004 Board 
remand.  

Thus, VA satisfied its duties to inform and assist the 
claimant, there is no indication of the existence of any 
evidence which would potentially be favorable to the veteran, 
and, therefore, he is not prejudiced by the Board considering 
the merits of the claim in this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Summary

Because of the degree to which the evidence pertaining to the 
two issues on appeal overlaps, and the inconsistencies in the 
record, which are best examined in context, the Board will 
provide a chronological summary of the salient evidence, 
followed by a discussion of each issue. 

Service medical records reveal that the veteran seen with the 
complaint of pain in the left knee in April 1976; the 
assessment was chondromalacia.  In June 1976, he complained 
of a left knee problem for one month.  He denied any injury 
to the knee.  In August 1976, he complained that his left 
knee had given way while running.  A physical evaluation 
board, in September 1977, determined that the veteran had a 
subluxating patella of the left knee, and chondromalacia of 
the left knee.  He was discharged due to his left knee 
condition.  

Following a VA examination in January 1978, which disclosed 
crepitus in the left knee, with no other positive findings, 
service connection for chondromalacia of the left knee was 
granted, and assigned a noncompensable rating.  

VA medical records show that in October 1979, he reported 
that his left knee injury had occurred when he was running in 
service, and his left knee suddenly gave way.  Otherwise, he 
had no significant knee injury.  In January 1980, it was 
noted that he had undergone arthroscopic surgery, which had 
shown only very mild meniscal injury, with no chondromalacia.  
In June 1984, the left knee disability rating was increased 
to 10 percent, effective in December 1983.  

According to a VA outpatient progress note dated in March 
1999, the veteran was reportedly working as a technician in 
an operating room, and had worked overtime the previous day.  
In April 1999, it was noted that he was reluctant to attempt 
a trial off anticonvulsants due to his work as a surgical 
technician.  

The current appeal ensues from the veteran's claim for an 
increased rating received in December 2000, in which he 
stated, in pertinent part, that his left knee disability had 
worsened.  

VA treatment records show that on a neurology consult in June 
2001, the veteran complained of having sustained multiple 
injuries from falls caused by his left knee giving way.  He 
stated that he initially injured his knee in service in a 25-
foot fall in a helicopter maneuver.  Although an examination 
disclosed the left knee to be stable, with no effusion, the 
assessment was left knee instability of questionable 
etiology.  

That same day, in June 2001, a narrative report of a 
vocational rehabilitation counseling record was prepared.  
The rehabilitation counselor referred to a personal history 
form completed by the veteran and a June 1986 rating 
decision; he did not indicate he had reviewed any other 
evidence.  He noted that the veteran had applied for an 
increased rating for his knee condition, as well as for 
service connection for other disabilities.  He noted that it 
is "well documented" that chondromalacia deteriorates over 
time.  He also reported that previously, the veteran had been 
trained as a surgical technician, but was "unable or 
unwilling" to work in that field, due to his disabilities.  
The veteran was found to have an employment handicap 
resulting in substantial part from his service connected 
disability.  Further, he had a serious employment handicap, 
due to his service-connected disability contributing to 
significant impairment of his ability to prepare for, obtain, 
or retain employment consistent with his abilities, aptitude, 
and interests.  He was unable to work as a surgical 
technologist, due to his service-connected disability.  The 
rehabilitation counselor concluded that due to the increase 
in his disabilities, the veteran was not reasonably feasible 
for vocational rehabilitation at that time.

In August 2001, a QTC examination was performed.  The veteran 
complained of pain, weakness, inflammation, locking, and lack 
of endurance of the left knee.  On examination, he had pain 
in his left knee.  There was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness of the knee.  Range of motion was within normal 
limits, as were Drawer and McMurray's tests.  The veteran did 
not require any device and his posture and gait were normal.  
He did not have any limited function of standing or walking.

VA outpatient treatment records include a detailed orthopedic 
consult performed in December 2001.  The veteran complained 
of pain and giving way in the left knee.  He said he first 
injured his knee in service in a helicopter accident, and had 
subsequently had surgery.  He said the knee had gotten worse 
recently, with episodes approximately twice a month, where he 
would fall and the knee would click and lock in place.  He 
reportedly had been a surgical technologist, but had been 
fired in 1995 due to attendance.  He walked into the clinic 
using a cane in his right hand.  He repeatedly stated that 
his left knee gave way.  On examination, he had "very effort 
dependent" 5-/5 motor strength in the left lower extremity.  
Range of motion in the left knee was from 0-135 degrees.  The 
left knee was stable to varus/valgus stresses, Lachman's was 
negative, and McMurray's was unimpressive.  A significant 
amount of guarding with all these maneuvers was thought to 
probably decrease the sensitivity.  He had some tenderness.  
X-rays of the left knee were negative.  A review of a 
magnetic resonance imaging (MRI) scan from 1997 disclosed 
intact ligaments and menisci, except, possibly, a small 
degenerative change of the lateral meniscus.  It was noted 
that he was having significant difficulty with his left knee 
which he stated was mostly related to problems with giving 
way and instability.  He had a difficult problem and was a 
somewhat poor historian.  It was recommended that he have 
physical therapy of the left knee, and that the MRI be 
repeated.  The doctor noted that although his examination did 
not show instability it was a poor examination due to his 
inability to relax his leg, and a MRI would show whether he 
had sustained ligamentous injury since the previous MRI.  The 
doctor observed that although the veteran was very anxious to 
proceed with arthroscopy, in view of the somewhat 
questionable history, more diagnostic workup and nonoperative 
treatment should be attempted first.  

Shortly thereafter, the veteran experienced some acute health 
problems, and it does not appear that the MRI was ever 
obtained.  In February 2002, according to a Social Work 
service note, he said he could not work since 1995 due to 
back pain and seizures.  

In a March 2002 decision, the veteran was awarded SSA 
disability benefits, with a primary diagnosis of organic 
mental disorders, and a secondary diagnosis of disorders of 
the back.  Records compiled in connection with that decision 
include VA treatment records dated from 1997 to 2001, and a 
number of evaluations, primarily psychological/psychiatric, 
prepared in connection with his SSA claim.  These records 
show significant organic mental deficits, in particular 
memory problems, as demonstrated by neuropsychological 
testing, and from evidence provided by a third party.  In 
April 2002, an opinion was provided to reconcile the onset of 
the veteran's organic brain syndrome, due to conflicts in the 
record concerning his work history.  In this regard, a VA 
progress note of October 16, 1998 stated he needed a note to 
return to work, as he was working two jobs.  The progress 
note of September 28, 2000 mentioned that he presented a 
conflicting history with several inaccuracies.  The physician 
believed that it was possible that this represented some 
confabulation since he confabulated some response on 
psychological testing.  

In May 2003, the veteran testified at a hearing before the 
undersigned.  He said that he had injured his knee in service 
in a fall from a helicopter.  He reported post-service 
employment including housekeeper and campus police officer, 
in addition to surgical technologist.  He said his knee was 
getting worse, and that his knee was the worst of all his 
problems.  He said that he had been awarded SSA benefits due 
to back fractures caused by his left knee.  He said that he 
had lost his job in 1994, because of migraines and a seizure 
disorder, and had been unable to find employment since then.  
He also said his service-connected scars were unsightly and 
itched.  

On a VA examination in October 2003, the veteran said that he 
had initially injured his knee in a jump from helicopter, and 
he said he had a subluxing patella.   He again reported 
numerous falls due to his left knee giving out on him.  He 
stated the left knee had become more painful as the years 
have gone by.  He said that he had been let go from his job 
as a surgical technologist in 1996, due to recurrent 
absences.  On examination, range of motion of the knee was 
full, accompanied by crepitus which was palpable at the 
patella.  The patella could not be easily displaced.  
McMurray test was negative, and the ligaments were stable.  
The pertinent diagnosis was internal derangement of the left 
knee with a possible subluxing patella.  

VA X-rays of the left knee in June 2004 disclosed no 
significant or minor abnormality.  In August 2004, a VA 
examination was performed.  The examiner noted that the 
veteran's records showed that he had a left knee injury in 
1975 from a fall from a helicopter.  He complained of chronic 
knee pain.  He walked without a cane or knee brace, and his 
gait was normal.  On examination, there was no swelling, 
redness, or tenderness to touch.  Range of motion was from 0 
to 125 degrees of active and passive range of motion, as 
compared to 0 to 130 degrees on the right.  Tests of the 
lateral collateral ligaments showed no motion.  The cruciate 
ligaments showed minimal motion, but were normal.  Meniscus 
tests were normal.  The diagnosis was mild chronic left knee 
pain and minimal limitation of knee flexion probably due to 
quadriceps tendinitis.  A MRI was to be requested.  

III.  Increased Rating-Left Knee

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Although the disability 
must be considered in the context of the whole recorded 
history, including service medical records, the present level 
of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

There is no Diagnostic Code directly applicable to 
chondromalacia.  The veteran's service-connected 
chondromalacia is currently rated by analogy to Diagnostic 
Code 5257.  See 38 C.F.R. § 4.20.  Under this code, a knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Code 5257.  

Although the veteran was found to have a subluxating patella 
in service, the recent evidence does not show subluxation.  
In this regard, although the October 2003 VA examination 
resulted in a diagnosis including possible subluxing patella, 
the actual findings did not show subluxation.  Similarly, 
while instability was noted as the assessment resulting from 
a June 2001 neurology consult, that examination itself 
disclosed the left knee to be stable.  Further, although the 
veteran contends that his knee frequently gives way, causing 
him to fall, he has been noted to be a poor, possibly even 
confabulatory, historian.  For instance, the record shows 
that while he currently states he injured his knee initially 
in a helicopter accident, this is not borne out by the 
service medical records, which show no injury other than the 
knee giving way while running, and the records compiled 
during the first several years after service contain this 
same history.  It should be noted, however, that the 
characterization of the history as confabulatory means that 
this is not an intentional misrepresentation by the veteran.  

Thus, the medical evidence showing no instability is more 
probative than the veteran's statements that his knee gives 
way.  Since the objective evidence does not even show slight, 
let alone moderate impairment, due to recurrent subluxation 
or lateral instability, a higher rating is not warranted 
under diagnostic code 5257.  

Nevertheless, the question of whether an additional or 
alternate rating is warranted under a different diagnostic 
code must be considered.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, her current diagnosis, and demonstrated 
symptomatology.  The Board may change a diagnostic code, if 
the reason for the change is adequately explained.  Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

The veteran states that he has frequent episodes of locking, 
and that he has constant pain.  The examinations and records 
show that while there is little objective evidence of knee 
pathology, several doctors believe the veteran has some kind 
of knee problem.  Almost the only objective abnormality shown 
in the knee has been a very mild meniscus injury shown on 
arthroscopy in 1979, and a possible small degenerative change 
in the lateral meniscus shown on MRI.  

Diagnostic Codes 5258 and 5259 specifically refer to the 
meniscus, or semilunar cartilage.  These codes provide for a 
20 percent rating where the semilunar cartilage is 
dislocated, with frequent episodes of locking, pain, and 
effusion.  38 C.F.R. § 4.71a, Code 5258.  A 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  38 C.F.R. § 4.71a, Code 5259.  

The veteran has consistently complained of pain, and 
tenderness has been observed on examination.  Although the 
only evidence of actual locking is the veteran's own 
statements, there is also the evidence of some degree of 
underlying meniscal damage, and the October 2003 examination 
resulted in a diagnosis of internal derangement of the knee.  
In addition, on some occasions, he has been shown to have 
effusion in the knee.  While actual dislocation of the 
meniscus has not been suggested, the October 2003 
examination, for example, showed significant crepitus.  In 
view of these factors, the Board finds that the veteran's 
left knee disability is more appropriately evaluated under 
Diagnostic Code 5258, and that he should be granted a 20 
percent rating under that code.  The benefit-of- the-doubt 
rule has been applied in reaching this decision.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

An evaluation in excess of 20 percent is not warranted, 
however.  That is the maximum rating provided for semilunar 
cartilage, and the rating is not based on limitation of 
motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 regarding the effects of functional loss due to pain do 
not apply.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

Similarly, a separate compensable rating is not warranted.  
As noted above, subluxation or instability has not been 
clinically shown.  There is no X-ray evidence of arthritis, 
or limitation of extension.  38 C.F.R. § 4.71a, DC 5260.  The 
slight limitation of flexion to 125 degrees is far short of 
the 45 degrees of flexion contemplated for a 10 percent 
rating.  38 C.F.R. § 4.71a, DC 5260.  The veteran's post-
surgical knee scars are asymptomatic.  Thus, the 
preponderance of the evidence is against a rating higher than 
the 20 percent granted in this decision.  See   38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The medical evidence does not show any recent hospitalization 
for the veteran's left knee disability, nor has there been 
frequent treatment.  Although the vocational rehabilitation 
counselor found that the veteran was unable to work as a 
surgical technologist due to his service-connected knee 
disability, as will be discussed below, the Board finds that 
this statement is significantly outweighed by the numerous 
medical records, dated before, on, and after that date, which 
do not show disability of that extent.  Thus, the evidence 
does not present an exceptional or unusual disability picture 
that markedly interferes with employment as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board concludes that the veteran 
is adequately compensated by application of regular schedular 
standards and that referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.

IV.  TDIU 

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service 
for such extraschedular consideration.  Bowling v. Principi, 
15 Vet.App. 1 (2001).

The effects of advancing age and of non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating based on service-connected disability.  38 C.F.R. 
§ 4.19.

The veteran is only service-connected for his left knee 
disability (rated 20 percent), post-excisional scar of the 
right chest wall (rated noncompensable), and residual scars 
of insect bites to the legs (rated noncompensable).  His 
combined compensation rating is 20 percent.  38 C.F.R. 
§ 4.25.   This does not meet the percentage requirements for 
consideration of a TDIU rating on a schedular basis under 
38 C.F.R. § 4.16(a).  Therefore, the Board must consider 
whether, under 38 C.F.R. § 4.16(b), there should be a 
referral to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU rating on an 
extraschedular basis.

According to the veteran's claim for a TDIU rating dated in 
August 2001, he last worked in November 1995 as a surgical 
technologist.  He reported three years of college.  The scar 
disabilities, described by the veteran as unsightly and itchy 
at his hearing, have not been implicated as playing any part 
in his unemployability.  Rather, the veteran's primary 
contention is that due to falls which he attributes to his 
left knee disability, he has a number of disabilities, such 
as lumbar and cervical spine disabilities, and migraines, and 
that all of these disabilities preclude employment.  The only 
evidence that the knee disability, alone, precludes 
employment is the vocational rehabilitation counseling 
report, dated in June 2001.  However, the rehabilitation 
counselor does not refer to any medical evidence in support 
of his conclusion.  There is no evidence that he conducted 
any sort of functional capacity tests, and he is not a 
medical doctor.  

In contrast, the veteran underwent a neurology evaluation 
that same day, which did not disclose any knee abnormalities, 
reported on the examination.  Similarly, the remainder of the 
medical evidence does not attribute the veteran's unemployed 
status to his knee disability, alone.  SSA found him 
unemployable, due to organic brain and back disabilities.  
Moreover, in contrast to the vocational rehabilitation 
counselor, SSA's determination included numerous evaluations 
and treatment records.  The veteran's histories of when he 
last worked and why he lost his job have not been consistent.  
His lack of employment has been attributed to absences caused 
by multiple disabilities, including his service-connected 
knee disability, as well as non-service-connected seizure, 
lumbar spine, cervical spine, migraine, and psychiatric 
disabilities, or to just one or two of these disabilities, 
but not to his left knee disability, alone.  On one occasion 
in 1999, he stated that he lost his job because he attended 
his daughter's funeral.  It must be emphasized that service 
connection is not currently in effect for any of these 
disabilities that the veteran claims are due to his knee 
disability.  

Thus, the considerable weight of the evidence establishes 
that non-service-connected factors are responsible for the 
veteran's unemployed status, and that his service-connected 
disabilities do not affect his employment beyond the extent 
contemplated by the 20 percent combined rating.  The Board 
finds this is not a proper case for referral to the Director 
of the VA Compensation and Pension Service for consideration 
of a TDIU rating on an extraschedular basis.  

In sum, the criteria for a TDIU rating are not met.  As the 
preponderance of the evidence is against the TDIU claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  


ORDER

A 20 percent rating for chondromalacia is granted

A TDIU rating is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


